Citation Nr: 0723350	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from May 1978 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran has submitted additional evidence, consisting of 
copies of previously submitted documents, since the issuance 
of the July 2005 supplemental statement of the case.  The 
veteran, through her representative, waived initial 
consideration of this information by the RO.  38 C.F.R. § 
20.1304(c).  Therefore, the Board will proceed to adjudicate 
the matter with consideration of all the evidence of record.


FINDING OF FACT

No competent evidence of record shows that the veteran's 
current sleep apnea had its onset during active service or is 
etiologically related to her active service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the veteran was not provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date.  However, no prejudice can 
result to the veteran from this defect in notice.  In this 
regard, the Board is denying the claim for service 
connection, thus rendering moot any questions as to these 
downstream issues.

VA satisfied the remaining duty to notify, in part, by means 
of a pre-initial adjudication letter to the veteran from the 
RO, dated in July 2003.  The veteran was told of the 
requirements to establish a successful service connection 
claim, advised of her and VA's respective duties, and asked 
to submit information and/or evidence, which would include 
that in her possession, to the RO.  The timing and content of 
this letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Additional notice, 
particularly regarding VA's responsibilities, was provided to 
the veteran in a letter dated in March 2006.  Although this 
did not predate the initial rating decision, further process 
and adjudication was accomplished by a May 2006 supplemental 
statement of the case, and there is no prejudice to the 
veteran occasioned by the delay in this notification.

Service medical records and records and reports from private 
medical treatment providers are associated with the claims 
file.  The veteran has not sought VA assistance in obtaining 
any other evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §  3.159 (c)(4) 
(2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. §  5103A; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

While evidence does show the veteran to currently suffer from 
sleep apnea, no competent evidence of record indicates that 
her sleep apnea manifested during service or may be 
associated with service.  The veteran has alleged that her 
sleep apnea had its onset during service.  However, the 
veteran, as a layperson, is not competent to give a medical 
opinion on the etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  As the admittedly low threshold of 
demonstrating indication of association of service has not 
been met, the Board declines to provide a medical 
determination in this case.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



Service Connection 

The veteran contends that she currently suffers from sleep 
apnea that had its onset during service.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  After careful 
consideration of all procurable and assembled data, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).
As explained below, service medical records show that while 
the veteran complained of fatigue and trouble sleeping, there 
is no indication that she suffered from sleep apnea while in 
service.  

Of record is a March 1995 report from a private physician, 
Jonathan E. Walker, M.D.  Dr. Walker noted that the veteran's 
chief heath complaint was progressive fatigue over the 
previous seven years.  He diagnosed her condition as human 
silicone adjuvant disease, with manifestations of chronic 
fatigue immunodeficiency syndrome and opined that this was 
likely caused by leakage of the veteran's breast implants.  
There is no mention of sleep apnea.  Service connection has 
been granted for chronic fatigue immunodeficiency syndrome.

In her May 1995 Report of Medical History, completed by the 
veteran upon separation from service, the veteran indicated 
that she had frequent trouble sleeping.  However, in the 
attached Standard Form 507, her difficulties sleeping were 
attributed to "relationship difficulties" and it was noted 
that the veteran had achieved good results with counseling.  
The Separation Report of Medical Examination, dated that same 
month, is absent for any mention of sleep apnea.

The first competent evidence of sleep apnea comes seven years 
after separation from active service.  A November 2002 report 
from the San Antonio Sleep Center contains the only evidence 
of the veteran's sleep apnea.  While this shows the veteran 
to suffer from sleep apnea in November 2002, seven years post 
service, there is no mention as to the date of onset of sleep 
apnea or as to the etiology of this condition.

In this case, only the veteran has provided an opinion that 
her sleep apnea had its onset during service.  As a 
layperson, however, she is not competent to give a medical 
opinion on the etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

As the record contains no competent evidence of a nexus 
between the veteran's current sleep apnea and service, and, 
indeed, no evidence of sleep apnea during service, her claim 
for service connection for sleep apnea must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


